Citation Nr: 1452301	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-30 813A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to an increased disability rating (or evaluation) for posttraumatic stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from January 1966 to December 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in Portland, Oregon, which denied an increased disability rating for the service-connected PTSD in excess of 30 percent.  In the November 2012 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board as to the issue on appeal.  A Board videoconference hearing was scheduled for November 6, 2014.  On October 20, 2014, the Board received the Veteran's written notice that he was withdrawing the instant appeal.  As such, the Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1966 to December 1968.

2.  On October 20, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal, in writing or on the record at a Board personal hearing, at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In the present case, in an October 20, 2014 letter, the Veteran requested to withdraw this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it will be dismissed.


ORDER

The appeal is dismissed.



		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


